DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 10, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10, 14, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed (United States Patent Application Publication No. US 2014/0065799 A1, hereinafter “Ahmed”) in view of Yin et al. (United States Patent Application Publication No. US 2014/0027783 A1, hereinafter “Yin”) and further in view of Sanchez (USPN 5,091,763, hereinafter “Sanchez”) and further in view of Yu et al. (United States Patent Application Publication No. US 2015/0249141 A1, hereinafter “Yu”).
In reference to claim 1, Ahmed discloses a similar device.  Figures 1, 2A-2C, and 16A-16D of Ahmed discloses a transistor; it is understood that the transistor is used in an integrated circuit.  The transistor includes a gate structure (122, 125, 222, 225, 1622, 1625) with a semiconductor region/channel (110, 210, 1610) below the gate structure (122, 125, 222, 225, 1622, 1625).  The semiconductor region (110, 210, 1610) is made of a first group IV semiconductor material in the form of silicon or germanium (p. 2, paragraph 38).  A source region (140A, 240A, 1640A) and a drain region (140B, 240B, 1640B) are adjacent the semiconductor region (110, 210, 1610).  Ahmed discloses that the source (140A, 240A, 1640A) and drain (140B, 240B, 1640B) regions include a group IV semiconductor material (silicon, germanium, silicon germanium – p. 1, paragraph 10, p. 2, paragraph 38, p. 3, paragraphs 42, 44) but does not disclose that the group IV semiconductor material is different than the group IV semiconductor material of the semiconductor region/channel (110, 210, 1610).  However figures 1-9 of Yin disclose a finFET transistor in which the semiconductor region/channel (1A/1B) is made of a first group IV semiconductor material in the form of Si, Ge, SiGe, SiGe:C, SiSn, and GeSn (p. 2, paragraph 29) while the source/drain regions (7, 7A) are made of a group IV semiconductor material in the form of SiGe, SiGe:C, SiSn, and GeSn (p. 3, paragraph 33) that is different than the group IV semiconductor material of the semiconductor region/channel (1A/1B).  Yin discloses that the use of different source/drain material leads to a stress that increases mobility in the device (p. 3, paragraph 33) which is a known goal in the art (p. 2, paragraph 26).  In view of Yin, it would therefore be obvious to use a semiconductor region/channel that is made of a first group IV semiconductor material while the source/drain regions are made of a second/different group IV semiconductor material.  In the device of Ahmed constructed in view of Yin, the source (figures 1, 2A-2C, and 16A-16D of Ahmed - 140A, 240A, 1640A) and drain (figures 1, 2A-2C, and 16A-16D of Ahmed - 140B, 240B, 1640B) regions include one of sulfur, selenium, tellurium (Ahmed - p. 3, paragraphs 42 and 45).  There are source and drain contact structures (figures 1, 2A-2C, and 16A-16D of Ahmed - 164, 264, 1664) connected to the source (figures 1, 
With regard to claim 2, Ahmed discloses that the substrate (110, 210, 1610) can be formed of silicon as well as silicon on oxide on silicon (p. 2, paragraph 38) each of which includes a third group IV 
In reference to claim 3, figures 1, 2A-2C, and 16A-16D of Ahmed disclose that the gate structure including a gate dielectric layer (125, 225, 1625) and a gate electrode (122, 222, 1622). The gate dielectric layer (125, 225, 1625) is formed between the gate electrode (122, 222, 1622) and the semiconductor region (110, 210, 1610).  The source and drain contact structures (figures 1, 2A-2C, and 16A-16D of Ahmed - 164, 264, 1664) include silicide (p. 3, paragraphs 42, 45).
With regard to claim 4, Yin discloses that the semiconductor region/channel (1A/1B) includes Si, Ge, SiGe, SiGe:C, and GeSn (p. 2, paragraph 29).
In reference to claim 7, Ahmed discloses that the source (140A, 240A, 1640A) and drain (140B, 240B, 1640B) regions include one of sulfur, selenium, tellurium (p. 3, paragraphs 42 and 45).  Ahmed does not disclose the applicant’s claimed concentration range.  Although Ahmed does not teach the exact concentration range as that claimed by Applicant:
“[E]ven though applicant's modification results in great improvement and utility over prior art, it may still not be patentable if modification was within capabilities of one skilled in art; more particularly, where general conditions of claim are disclosed in prior art, it is not inventive to discover optimum or workable ranges by routine experimentation."  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Therefore this limitation is not patentable over Ahmed, Yin, Sanchez, and Yu.
With regard to claim 8, Yin discloses that the source/drain regions (7, 7A) are made of a group IV semiconductor material in the form of SiGe, SiGe:C which each include silicon and germanium (p. 3, paragraph 33).  The device of Ahmed constructed in view of Yin, Sanchez, and Yu has source (140A, 240A, 1640A) and drain (140B, 240B, 1640B) regions with a single-charge dopant in the form of phosphorus or arsenic (Ahmed - p. 3, paragraphs 42 and 45).
In reference to claim 9, the source (140A, 240A, 1640A) and drain (140B, 240B, 1640B) regions of Ahmed include a main portion (140A, 240A, 1640A, 140B, 240B, 1640B) and a cap portion (162, 262, 
With regard to claim 10, the main portion (140A, 240A, 1640A, 140B, 240B, 1640B) of Ahmed includes at least one of phosphorus and arsenic (p. 1, paragraphs 8, 9, and 11).
In reference to claim 14, figures 2A-2C of Ahmed show that the semiconductor region is part of a fin structure such that the gate structure (122, 125, 222, 225, 1622, 1625) is on top and side walls of the fin structure.
In reference to claim 26, Ahmed discloses a similar device.  Figures 1, 2A-2C, and 16A-16D of Ahmed discloses a transistor; it is understood that the transistor is used in an integrated circuit.  The transistor includes a gate structure (122, 125, 222, 225, 1622, 1625) and a semiconductor region/channel (110, 210, 1610).  The gate structure (122, 125, 222, 225, 1622, 1625) including a gate dielectric layer (125, 225, 1625) and a gate electrode (122, 222, 1622).  The gate structure (122, 125, 222, 225, 1622, 1625) is at least on the top and side surfaces of the semiconductor region/channel (110, 210, 1610).  The semiconductor region (110, 210, 1610) is made of a first group IV semiconductor material in the form of silicon or germanium (p. 2, paragraph 38).  A source region (140A, 240A, 1640A) and a drain region (140B, 240B, 1640B) are adjacent the semiconductor region (110, 210, 1610).  Ahmed discloses that the source (140A, 240A, 1640A) and drain (140B, 240B, 1640B) regions include a group IV semiconductor material (silicon, germanium, silicon germanium – p. 1, paragraph 10, p. 2, paragraph 38, p. 3, paragraphs 42, 44) but does not disclose that the group IV semiconductor material is different than the group IV semiconductor material of the semiconductor region/channel (110, 210, 1610).  However figures 1-9 of Yin disclose a finFET transistor in which the semiconductor region/channel (1A/1B) is made of a first group IV semiconductor material in the form of Si, Ge, SiGe, SiGe:C, SiSn, and GeSn (p. 2, paragraph 29) while the source/drain regions (7, 7A) are made of a group IV semiconductor material in .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmed in view of Yin and further in view of Sanchez and further in view of Yu as applied to claim 1 above and further in view of Hsiao et al. (USPN 9,577,102 B1, hereinafter “Hsiao”).
In reference to claim 5, the source (140A, 240A, 1640A) and drain (140B, 240B, 1640B) regions of Ahmed include one of selenium and tellurium (p. 3, paragraph 45).  Ahmed does not disclose doping the entirety of the source and drain regions with selenium or tellurium.  However Hsiao discloses (column 7, lines 11-17) the known use of selenium and tellurium in order to dope the entirety of the source and drain regions (SDR) in figures 1-3B.  The applicant is reminded in this regard that it has been held that the selection of a known material based on its suitability for its intended use would be entirely obvious.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  See MPEP .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmed in view of Yin and further in view of Sanchez and further in view of Yu as applied to claim 1 above and further in view of Brask et al. (United States Patent Application Publication No. US 2006/0071275 A1, hereinafter “Brask”).
In reference to claim 6, Ahmed discloses that the source (140A, 240A, 1640A) and drain (140B, 240B, 1640B) regions include one of sulfur, selenium, tellurium (p. 3, paragraphs 42 and 45) but does not disclose that the above dopant is present in one of the source or drain regions but not the other.  However Brask discloses that it is well known in the semiconductor art to tailor the individual dopant concentrations of the source and drain regions in order to attain desired electrical characteristics of the transistor (p. 4, paragraphs 30-31).  Thus Brask makes it clear that the individual dopant concentrations of the source and drain regions are result effective variables.  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the individual dopant concentrations of the source and drain regions such that one of the source and drain regions has one of sulfur, selenium, tellurium as dopants while the other region does not since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Therefore claim 6 is not patentable over Ahmed, Yin, Sanchez, Yu, and Brask.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmed in view of Yin and further in view of Sanchez and further in view of Yu as applied to claim 1 above and further in view of Burr et al. (USPN 5,773,863, hereinafter “Burr”).
In reference to claim 13, Ahmed does not disclose that the source (140A, 240A, 1640A) and drain (140B, 240B, 1640B) regions are degenerately doped.  However Burr discloses the known use of degenerately doped source and drain regions in the semiconductor art (column 3, lines 66-67, column 4, lines 1-6).  It would be obvious to implement degenerately doped source and drain regions in the device of Ahmed since choosing from a finite number of identified, predictable solutions ("obvious to try") with a reasonable expectation of success have been found to be obvious. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).  Therefore modifying the Ahmed structure such that the source and drain regions are degenerately doped would have been obvious to one with ordinary skill in the art in order to achieve the predictable result of functioning source and drain regions in a transistor.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmed in view of Yin and further in view of Sanchez and further in view of Yu as applied to claim 1 above and further in view of Xu et al. (United States Patent Application Publication No. US 2017/0110541 A1, hereinafter “Xu”).
In reference to claim 15, Ahmed discloses the use of a fin semiconductor region but does not disclose that the semiconductor region can be a nanowire.  However Xu discloses that multiple nanowire channel transistors have good drive strength/drain current than for a transistor in the given footprint/area (p. 2, paragraph 15).  Xu discloses (p. 1, paragraph 7) that increased drive strength/drain current in a transistor is a known goal in the art.  In view of Xu, it would therefore be obvious to implement the semiconductor region as a nanowire channel region.  Figure 2A of Ahmed shows that the gate structure (122, 125, 222, 225, 1622, 1625) wraps around the semiconductor region.  Thus in the device of Ahmed constructed in view of Yin, Sanchez, Yu, and Xu, the gate structure (122, 125, 222, 225, 1622, 1625) of Ahmed wraps around the nanowire semiconductor region.

Claims 18, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed in view of Yin and further in view of Basker et al. (United States Patent Application Publication No. US 2015/0206953 A1, hereinafter “Basker”) and further in view of Hsiao and further in view of Sanchez and further in view of Yu.
In reference to claim 18, Ahmed discloses a similar device.  Figures 1, 2A-2C, and 16A-16D of Ahmed discloses a transistor; it is understood that the transistor is used in an integrated circuit.  The transistor includes a gate stack (122, 125, 222, 225, 1622, 1625) including a gate dielectric layer (125, 225, 1625) and a gate electrode (122, 222, 1622).  A semiconductor region/channel (110, 210, 1610) is below the gate stack (122, 125, 222, 225, 1622, 1625) such that the gate dielectric layer (125, 225, 1625) is between the semiconductor region (110, 210, 1610) and the gate electrode (122, 222, 1622).  The semiconductor region (110, 210, 1610) is made of a first group IV semiconductor material in the form of silicon or germanium (p. 2, paragraph 38).  A source region (140A, 240A, 1640A) and a drain region (140B, 240B, 1640B) are adjacent the semiconductor region (110, 210, 1610).  Ahmed discloses that the source (140A, 240A, 1640A) and drain (140B, 240B, 1640B) regions include a group IV semiconductor material (silicon, germanium, silicon germanium – p. 1, paragraph 10, p. 2, paragraph 38, p. 3, paragraphs 42, 44) but does not disclose that the group IV semiconductor material is different than the group IV semiconductor material of the semiconductor region/channel (110, 210, 1610).  However figures 1-9 of Yin disclose a finFET transistor in which the semiconductor region/channel (1A/1B) is made of a first group IV semiconductor material in the form of Si, Ge, SiGe, SiGe:C, SiSn, and GeSn (p. 2, paragraph 29) while the source/drain regions (7, 7A) are made of a group IV semiconductor material in the form of SiGe, SiGe:C, SiSn, and GeSn (p. 3, paragraph 33) that is different than the group IV semiconductor material of the semiconductor region/channel (1A/1B).  Yin discloses that the use of different source/drain material leads to a stress that increases mobility in the device (p. 3, paragraph 33) which is a known goal in the art (p. 2, paragraph 26).  In view of Yin, it would therefore be obvious to use Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  See MPEP 2144.07.  In view of the above, it would therefore be obvious to use selenium and tellurium in order to dope the entirety of the source and drain regions. Neither Ahmed nor the above cited references disclose that the doping in the 
With regard to claim 19, the double-charge dopants include one of selenium and tellurium (Hsiao - column 7, lines 11-17).
In reference to claim 21, the device of Ahmed constructed in view of Yin, Basker, Hsiao, Sanchez, and Yu uses double-charge dopants in the form of selenium and tellurium (Hsiao - column 7, lines 11-17).  Hsiao does not disclose the applicant’s claimed double dopant concentration.  Although Hsiao does not teach the exact concentration as that claimed by Applicant:
“[E]ven though applicant's modification results in great improvement and utility over prior art, it may still not be patentable if modification was within capabilities of one skilled in art; more particularly, where general conditions of claim are disclosed in prior art, it is not inventive to discover optimum or workable ranges by routine experimentation."  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Therefore this limitation is not patentable over Ahmed, Yin, Basker, Hsiao, Sanchez, and Yu.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmed in view of Yin and further in view of Basker and further in view of Hsiao and further in view of Sanchez and further in view of Yu as applied to claim 18 above and further in view of Hsiao.
In reference to claim 20, Ahmed does not disclose doping the entirety of the source and drain regions with selenium or tellurium.  However Hsiao discloses (column 7, lines 11-17) the known use of selenium and tellurium in order to dope the entirety of the source and drain regions (SDR) in figures 1-3B.  The applicant is reminded in this regard that it has been held that the selection of a known material based on its suitability for its intended use would be entirely obvious.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  See MPEP 2144.07.  In view of the above, it would therefore be obvious to use only selenium and tellurium in order to dope the entirety of the source and drain regions.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmed in view of Yin and further in view of Sanchez and further in view of Yu as applied to claim 26 above and further in view of Hsiao.
In reference to claim 27, Ahmed does not disclose doping the entirety of the source and drain regions with selenium or tellurium (double charge dopants).  However Hsiao discloses (column 7, lines 11-17) the known use of selenium and tellurium in order to dope the entirety of the source and drain regions (SDR) in figures 1-3B.  The applicant is reminded in this regard that it has been held that the selection of a known material based on its suitability for its intended use would be entirely obvious.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  See MPEP 2144.07.  In view of the above, it would therefore be obvious to use one of selenium and tellurium in order to dope the entirety of the source and drain regions.

Response to Arguments
Applicant's arguments filed September 10, 2021 have been fully considered but they are not persuasive.   The applicant has amended claims 1, 18, and 26 to indicate that the double-charge dopants have a higher concentration at a top of the at least one of the source and drain regions than at a bottom of the at least one of the source and drain regions and that the single-charge dopants have a higher concentration at the bottom of each of the source and drain regions than at a top of each of the source and drain regions.  The applicant argues that the Ahmed reference does not disclose these new limitations (p. 10 of the response).  However in the above Office action, claims 1 and 26 have been rejected under 35 U.S.C. 103 as being unpatentable over Ahmed, Yin, Sanchez, and the newly cited Yu reference.  Likewise claim 18 has been above rejected under 35 U.S.C. 103 as being unpatentable over .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN QUINTO whose telephone number is (571)272-1920. The examiner can normally be reached Monday-Friday, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY HO/Primary Examiner, Art Unit 2817